UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001–33006 MERGE HEALTHCARE INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 39–1600938 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 200 East Randolph Street, 24th Floor Chicago, Illinois60601-6436 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code) (312) 565-6868 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b–2 of the Act). YesoNox The number of shares outstanding of the Registrant’s common stock, par value $0.01 per share, as of April 30, 2013:93,466,114 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 4 Condensed Consolidated Statements of Shareholders’ Equity (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 28 Exhibit 31.1 Section 302 Certification of Principal Executive Officer 31 Exhibit 31.2 Section 302 Certification of Principal Financial Officer 32 Exhibit 32 Section 906 Certification of Principal Executive and Financial Officers 33 Index PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except for share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents, including restricted cash of $813 and $813 at March 31, 2013 and December 31, 2012, respectively $ $ Accounts receivable, net of reserves of $14,159 and $14,074 at March 31, 2013 and December 31, 2012, respectively Inventory Prepaid expenses Deferred income taxes Other current assets Total current assets Property and equipment: Computer equipment Office equipment Leasehold improvements Less accumulated depreciation Net property and equipment Purchased and developed software, net of accumulated amortization of $15,047 and $13,884 at March 31, 2013 and December 31, 2012, respectively Other intangible assets, net of accumulated amortization of $27,425 and $25,007 at March 31, 2013 and December 31, 2012, respectively Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Interest payable Accrued wages Restructuring accrual Other current liabilities Deferred revenue Total current liabilities Notes payable, net of unamortized discount Deferred income taxes Deferred revenue Income taxes payable Other liabilities Total liabilities Shareholders' equity: Common stock, $0.01 par value: 150,000,000 shares authorized: 93,398,840shares and 93,137,737 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Common stock subscribed, 149,341 shares and 158,395 shares at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Merge shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 2 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except for share and per share data) Three Months Ended March 31, Net sales: Software and other $ $ Professional services Maintenance and EDI Total net sales Cost of sales: Software and other Professional services Maintenance and EDI Depreciation and amortization Total cost of sales Gross margin Operating costs and expenses: Sales and marketing Product research and development General and administrative Acquisition-related expenses Restructuring and other expenses - Depreciation and amortization Total operating costs and expenses Operating income Other income (expense): Interest expense ) ) Interest income Other, net ) Total other expense ) ) Loss before income taxes ) ) Income tax expense (benefit) ) Net loss ) ) Less:noncontrolling interest's share ) ) Net loss attributable to common shareholders of Merge $ ) $ ) Net loss per share attributable to common shareholders of Merge - basic $ ) $ ) Weighted average number of common shares outstanding - basic Net loss per share attributable to common shareholders of Merge - diluted $ ) $ ) Weighted average number of common shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements. 3 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (in thousands) Three Months Ended March 31, Net loss $ ) $ ) Translation adjustment 18 85 Unrealized gain (loss) on marketable security, net of taxes ) 29 Comprehensive loss ) ) Less:noncontrolling interest's share ) ) Comprehensive loss attributable to Merge $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 4 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Unaudited) (in thousands, except for share and per share data) CommonStock Accumulated Additional Other Total Merge Non- Total Shares Subscribed Shares Issued Paid–in Accumulated Comprehensive Shareholders’ controlling Shareholders’ Subscribed Amount Issued Amount Capital Deficit Income Equity Interest Equity Balance at December31, 2012 $ ) $ Stock issued under ESPP ) ) 1 84 - - 65 - 65 Exercise of stock options - - 2 - - - Share-based compensation expense - Net loss - ) - ) ) ) Other comprehensive income - ) ) - ) Balance at March 31, 2013 $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 5 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation andamortization Share-based compensation Change in contingent consideration for acquisitions - ) Amortization of notes payable issuance costs & discount Unrealized loss on equity investment - Provision for doubtful accounts receivable and allowances, net of recoveries 85 Deferred income taxes ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) Inventory ) Prepaid expenses ) ) Accounts payable Accrued wages 48 ) Restructuring accrual ) Deferred revenue Other ) Net cash provided by operating activities Cash flows from investing activities: Cash paid for acquisitions, net of cash acquired - ) Purchases of property, equipment, and leasehold improvements ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options and employee stock purchase plan Principal payments on notes payable (5
